Order in a condemnation proceeding, denying claimant appellant’s motion to vacate notices of examination before trial, served by the corporation counsel of the city of New York, affirmed, with ten dollars costs and disbursements. The examinations are to proceed on five days’ notice at the times and places stated in the notices of examination. Leave will be granted to the appellant to appeal to the Court of Appeals on question to be certified on two days’ notice. Stay granted until determination by the Court of Appeals. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur. Settle order on notice. [154 Misc. 455.]